Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CalCarb R1 Mechanical Data Sheet, Mississippi Lime 2006 (hereinafter CalCarb).
Regarding claim 1, CalCarb teaches a material comprising 98.4 % of calcium carbonate with a calcium oxide content of less than 1% (total percentages given amount to approximately 100% leaving less than 0.3 for calcium oxide) and the particle size is from 0.1-1.190 mm (over 94% particles/granules within claimed range according to 
It is noted that CalCarb fails to teach that the calcium oxide content and the particle size is measured according to specific standards.  However, as the claims are material/composition claims, one skilled in the art would expect the calcium oxide content and the particle size to give the same results regardless of standards, or it would have been obvious to expect the CalCarb particles/granules to meet the claimed standards based upon the CalCarb data provided in its material data sheet in order to provide a consistent and effective product according to desired specifications. 
It is also noted that how the material is intended to be used (deacidification, filtration, or hardening of liquids) is not given patentable weight. 
Regarding claims 2-3 and 28-29, CalCarb teaches that the carbonate material is calcium carbonate material that is 98.4% by weight of the total alkaline earth metal carbonate. 
Regarding claims 4 and 30-31, CalCarb teaches that the material includes magnesium carbonate at 0.8%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CalCarb R1 Mechanical Data Sheet, Mississippi Lime 2006 (hereinafter CalCarb) as applied to claim 1 above, and further in view of Davis et al. (US 2012/0145640).
Regarding claim 6, the calcium carbonate granules would inherently have a BET surface area but CalCarb fails to teach what the BET surface area for its product is.  Davis teaches that greater surface area (BET surface area) the greater ability for the to interact with the contaminants and that calcium carbonate material can be optimized to have BET surface area as high as 20 m2/g ([0045]).  Thus, it would have been obvious to modify the calcium carbonate material parameters to have a higher BET surface area in the range claimed in order to allow for greater interaction sites. 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CalCarb R1 Mechanical Data Sheet, Mississippi Lime 2006 (hereinafter CalCarb) in view of Davis et al. (US 2012/0145640) as applied to claim 6 above, and further in view of Kiesendahl (DE 19503913 in IDS).
Regarding claim 7, CalCarb teaches that the bulk density of the material ranges from 56 lbs/ft3 (0.9 gm/cm3) in loose form to 104 lbs/ft3 (1.67 gm/cm3) in packed form.  Thus, one skilled in the art would recognize that depending on how well the material is packed, the bulk density for said material would be within the range claimed. Such a position is consistent with Kiesendahl (bulk density/weight of similar calcium carbonate material is from 1.1-1.3 g/cm3 (page 3).
Regarding claim 8, CalCarb does not teach the specific shape of the particles but is Examiner’s position that one skilled in the art would assume said particles are largely 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PETER KEYWORTH/Primary Examiner, Art Unit 1777